          In the United States Court of Federal Claims
                                       No. 20-554C
                                    Filed: May 6, 2020


 FREEALLIANCE.COM, LLC,

                      Plaintiff,

 v.

 UNITED STATES,

                      Defendant.


                                         ORDER

        The Court hereby SCHEDULES a telephonic status conference in the above-captioned
case for Tuesday, May 12, 2020 at 3:00 pm ET. The Court will provide the parties with the
dial-in number and access code closer to the date of the hearing.

       IT IS SO ORDERED.

                                                               s/   David A. Tapp
                                                               DAVID A. TAPP, Judge




                                             1
